Citation Nr: 1432178	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  09-08 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for the Veteran's service-connected right Achilles tendonitis on an extraschedular basis.

2.  Entitlement to a total disability rating due to individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran had active service from June 1993 to October 1998, and from
December 2003 to April 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs
(VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran testified at a videoconference hearing before the undersigned Veterans
Law Judge in November 2009.  A transcript of those proceedings is of record and has been associated with the claims file.

The Veteran's claim for a higher rating for his service-connected right Achilles tendonitis first came before the Board in January 2011.  At that time the Board denied the claim on a schedular basis and remanded the extraschedular portion of the claim for further development.  In February 2012, the Board denied entitlement to an extraschedular rating in excess of 20 percent for that disability.

The Veteran appealed the February 2012 Board determination to the United States
Court of Appeals for Veterans Claims (Court).  In September 2012, the Court issued an order granting the parties' Joint Motion for Remand (Joint Motion), vacating the 
Board's decision and remanding the case back to the Board for compliance with the Joint Motion.  The Board remanded the claim in February 2013 and September 2013.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The Veteran's service-connected right Achilles tendonitis does not present such an exceptional or unusual disability picture as to warrant the assignment of a higher rating on an extraschedular basis.


CONCLUSION OF LAW

The criteria are not met for a rating in excess of 20 percent for service-connected right Achilles tendonitis on an extraschedular basis.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim decided herein with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in June 2008, September 2008, and February 2013.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696   (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the March 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained VA medical opinions and referred the case to the VA Director of Compensation and Pension Service for consideration of whether an extraschedular rating was warranted.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Extraschedular Rating

Generally, pursuant to the VA rating schedule, disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practicably be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.   Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

 In addition, however, under 38 C.F.R. § 3.321(b)(1), the VA Under Secretary for Benefits or the Director, Compensation and Pension Service may approve an extraschedular rating in the exceptional case where the schedular evaluations are found to be inadequate.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

 In Thun v. Peake, 22 Vet. App. 211 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.   First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

 In the present case, as noted above, the Board has already denied the Veteran's claim for an increased rating for right Achilles tendonitis under direct application of the provisions of the VA rating schedule and it is not the subject of this appeal.  The remaining question which the Board presently decides and that which was the subject of the Joint Motion and remanded by the Board in February 2013 and September 2013, is the propriety of an extraschedular rating for the Veteran's disability under 38 C.F.R. § 3.321(b)(1).

Relevant to the question of whether to dispense with the rating criteria and utilize an extraschedular rating, the Board notes that the Veteran's service-connected right Achilles tendonitis has been rated as 20 percent disabling under Diagnostic Codes 5024-5271.  

Under Diagnostic Code 5024 tenosynovitis is rated on limitation of motion of the affected parts, as for degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code
5024.  Diagnostic Code 5024 is listed as part of a group of Diagnostic Codes governing disabilities to be rated by analogy to degenerative arthritis.  Under
Diagnostic Code 5003 degenerative arthritis established by X-ray finding will be rated on the basis of limitation of motion under the appropriate diagnostic code, for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under
Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  
In the absence of limitation of motion, the disability is to be rated as follows:  with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5271, moderate limitation of motion of the ankle warrants a
10 percent disability rating and marked limitation of motion of the ankle warrants a 20 percent disability rating.  38 C.F.R. § 4.71a.

The average normal range of motion of the ankle is from zero to 20 degrees of dorsiflexion and from zero to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.  

As noted, the service-connected right Achilles tendonitis has already been rated at the highest rating possible under Diagnostic Codes 5024-5271.   

At a June 2008 VA examination, the examiner reviewed the results of an August 2006 magnetic resonance imaging (MRI) of the ankles which revealed a normal Achilles tendon with no evidence of a tear.  The Veteran reported pain and popping in the right Achilles tendon and ankle.  Physical examination revealed mild tenderness to palpation of the Achilles tendon.  Range of motion testing revealed dorsiflexion to 20 degrees and plantar flexion to 10 degrees.  The examiner noted that the Veteran was able to do his job as a plumber but that it was painful in many of the positions that he had to get into but he just dealt with the pain.  

At a November 2009 video conference hearing, the Veteran testified that he had been self-employed as a plumber for the prior year to year and a half.  He reported that he was only working twenty to twenty-five hours per week at that time due to his right Achilles tendonitis.  He indicated that his right Achilles tendonitis prevented him from crawling and going up ladders.  He also testified that he could only stand on concrete for ten minutes before his right Achilles tendon got aggravated and he could only hold about twenty pounds to avoid swelling of the Achilles tendon.  The Veteran indicated that he wrapped his Achilles tendon and used 800 milligram Ibuprofen to help with pain and swelling.  He testified that he chose which jobs to take in order to support his family based on his symptoms.

The Veteran also completed a VA employment information form indicating that when he was still working as a plumber, he had missed 6 months of work out of the past 12 months due to his service-connected right Achilles tendonitis.

At an August 2011 VA examination, range of motion testing revealed flexion of the right ankle to 30 degrees and extension to 10 degrees.  The examiner opined that the Veteran's inability to maintain gainful employment was unrelated to his Achilles tendonitis.  

At an April 2012 VA examination, muscle strength testing of the right ankle in plantar flexion and dorsiflexion was normal as were reflex and sensory examinations.  

In March 2013, a lay statement was received from one of the Veteran's former co-workers.  The statement indicates that the Veteran missed a lot of work due to his tendons and posttraumatic stress disorder (PTSD).  The co-worker noted that the Veteran's tendons would give out when he climbed ladders or took a misstep.  

In a May 2013 memorandum, the Appeals Management Center (AMC) determined that an extraschedular rating was not warranted based on a review of the medical evidence of record at that time.  Records from the SSA were not of record at that time.    

The AMC subsequently obtained the SSA records which revealed that the Veteran was in receipt of SSA disability benefits for a primary diagnosis of PTSD and a secondary diagnosis of disorders of the back.  The date the disability began was noted to be in December 2011.  The medical records associated with the SSA records are unrelated to the Veteran's right Achilles tendonitis.  

In a November 2013 addendum opinion, the April 2012 VA examiner indicated that he had reviewed the Veteran's SSA records and VBMS records related to his employment as a plumber and concluded that the Veteran's Achilles tendonitis would make it difficult if not impossible to perform some of the functions and positions required as a plumber (specifically crawling, squatting, and climbing), but the Veteran was still able to walk and stand for up to an hour at a time.  He noted that the Veteran could, for example, change washers on a sink, perform standing plumbing work, or do lower work on a rolling stool/dolly.  

In a January 2014 memorandum, the AMC once again determined that following a review of the evidence of record including lay statements, medical evidence, and records from the SSA, the totality of the evidence did not establish that the Veteran's service-connected right Achilles tendonitis was so exceptional or unusual as to render the use of the regular rating schedule standards impractical.  The AMC pointed to the findings on VA examinations of June and August 2008 and April 2012, VA treatment records and SSA records.

In February 2014, the Director of Compensation and Pension Service reviewed the record and determined that the totality of the evidence did not support the contention that the Veteran's service-connected right Achilles tendonitis was so exceptional or unusual as to render the use of the regular rating schedule standards impractical.  The Director referred to the January 2014 AMC memorandum.

Having reviewed this case thoroughly, and with due application of the substantive standards for the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1), the Board finds that no higher rating is warranted on an extraschedular basis.  Upon longitudinal review of the pertinent evidence for disability evaluation purposes, the Board cannot conclude that the schedular criteria under 38 C.F.R. § 4.71, Diagnostic Codes 5024-5271 are inadequate or impractical for evaluating a disability of the severity experienced by the Veteran.  Rather, the existing rating criteria appear to properly recognize and compensate the Veteran for the objective symptomatology shown.  The predominant symptoms of pain, swelling, and limitation of motion are already wholly addressed by relevant Diagnostic Codes.  The Board is still mindful however of the Veteran's lay assertions that he was unable to perform all of his duties as a plumber due to his service-connected right Achilles tendonitis, and of the need for direct consideration of an extraschedular rating pursuant to the applicable rubric for adjudicating such claims. 

To this effect, as articulated under Thun, there is a three-step procedure to determine if entitlement to an extraschedular rating is warranted.  The initial two steps are preliminary requirements for the Board to refer a case to the VA Director, Compensation and Pension Service.  The first step requires indication of an exceptional disability picture such that the existing rating criteria are inadequate.  The second step requires a disability picture involving other related factors such as marked interference with employment or frequent periods of hospitalization.

It is with consideration of the February 2014 opinion rendered by the office of the Director, Compensation and Pension Service, and with strong supporting information taken from the remaining competent evidence of record, that the Board determines ultimately that an extraschedular evaluation is not assignable in this case.  Through the opinion given, the Veteran's right Achilles tendonitis was deemed not indicative of an extraschedular rating.  The most probative opinion of record, included in the November 2013 VA addendum, indicated that the Veteran's Achilles tendonitis would make it difficult if not impossible to perform some of the functions and positions required as a plumber; however, the Veteran was still able to walk and stand for up to an hour at a time and could perform various other duties while standing or using a rolling stool or dolly.  The Board finds this opinion on employability probative given that it was based on a complete physical examination (performed in April 2012) and a medical history review including the SSA records and the Veteran's lay testimony.  None of the other medical evidence of record indicates that the Veteran's right Achilles tendonitis results in marked interference with employment.  The Board agrees with the February 2014 opinion and, moreover, finds it wholly persuasive in light of what the supporting medical evidence shows.  The Board does not doubt that the service-connected right Achilles tendonitis has resulted in some meaningful impact upon the Veteran's occupational functioning, but as to a marked interference in employment (required to show an extraschedular rating) this does not seem likely in light of the November 2013 VA addendum opinion, or the circumstances of this particular case.  Aside from employability, the Veteran also has not had any periods of hospitalization resulting from service-connected right Achilles tendonitis, or other factors that would contribute to a particularly acute or unusual disability picture.

The Board acknowledges that the Veteran is competent to report that he had right Achilles pain which limited his ability to perform his job duties.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge that comes to a witness through use of his senses, such as that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether he experienced right Achilles pain which limited his ability to perform his job duties.  The Board finds that the Veteran's report that his right Achilles tendonitis limited his ability to perform his job duties is credible.

However, although the Veteran contends his service-connected right Achilles tendonitis renders him incapable of performing his job duties as a plumber and results in marked interference with his employment, he has submitted no competent medical evidence or opinion to corroborate that contention.  38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  The Veteran's lay assertions are not deemed credible to establish that his service-connected right Achilles tendonitis results in marked interference with employment.  The Veteran testified in November 2009 that he had been self-employed for approximately one to one and one half years.  His Employment Information for, dated in March 2011, indicates he had been self-employed since March 2008, which is in accord with his hearing testimony.  The June 2008 VA examiner indicated that the Veteran reported he was able to do his job despite the ankle pain when working in various positions.  He indicated he just puts up with the pain.  The examiner noted limitations on prolonged standing and walking, but he could do normal standing and walking fairly well.  

At the November 2009 hearing, the Veteran testified that he lost hours from work each week because of his ankle, with pain which he rated at a level of 10/10, three to four times per week.  He worked 20 to 25 hours per week, due to restrictions from his right ankle.  SSA records indicate the Veteran filed a claim for disability in April 2012.  He reported psychiatric, back and ankle disabilities.  In a July 2012 Physical Residual Functional Capacity Assessment, a physician noted a primary diagnosis of lumbar spine spondylosis.  The physician also noted the Veteran's complaints of right ankle, left hand and left ankle pain.  Exertional limitations were occasionally lifting and/or carrying 50 pounds; frequently lifting and/or carrying 25 pounds; standing and/or walking a total of about six hours in an eight hour workday; pushing and/or pulling unlimited.

The Board finds that if the Veteran's right ankle disability prevented the Veteran from working any more than half-time, this would have been noted in the SSA Functional Capacity Assessment.  It appears that the Veteran's right ankle disability played a very small role in physical disability contributing to SSA disability.  SSA found his disability began in later December 2011.  Given the report of being able to do his job in June 2008 and the April 2012 VA examiner's findings of an ability to perform work while standing, sitting or lying on a dolly, and the SSA finding of minimal disability related to the ankle, the Board concludes that contrary testimony and other statements are not credible to establish marked interference with employment.  The Board does not dispute that the right ankle disability does interfere with employment.  This is recognized in the assignment of a 20 percent rating.  Although the Veteran has reported that his service-connected right Achilles tendonitis resulted in marked interference with employment, the April 2012 VA examiner's findings in the November 2013 addendum opinion reflect that there was not marked interference with employment because the Veteran could still perform duties required of his job as a plumber, such as working while standing and doing work at a lower level on a rolling stool or dolly.  The Board finds these medical findings/opinions to be the most probative evidence of record as to whether there is marked interference with employment as a result of the service-connected right Achilles tendonitis.  The Board finds the Veteran's testimony competent, but not credible, in making this determination.  The medical evidence, which includes histories provided by the Veteran, is at odds with the Veteran's current assertions.  The medical evidence comes from more than one source/examiner.  The Board finds the medical evidence set out above has greater probative value than the Veteran's lay testimony.

Accordingly, the claim for entitlement to an increased rating for right Achilles tendonitis on an extraschedular basis is denied.  The preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a disability rating in excess of 20 percent for the Veteran's service-connected right Achilles tendonitis on an extraschedular basis is denied.


REMAND

A review of the claims file reveals that a remand is necessary before the remaining issue on appeal can be adjudicated.  

With regard to the Veteran's claim for a TDIU, in Rice v. Shinseki, the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In July 2011, the Veteran claimed entitlement to a TDIU.  Therefore, the issue of TDIU is raised by the record and it is properly before the Board.  A review of the record shows that further development is needed to properly adjudicate the TDIU claim.

 The law provides that a TDIU may be granted upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disability or disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340 , 3.341, 4.16 (2013).   Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).

 While the Veteran has been afforded several VA examinations to address the severity of some of his service-connected disabilities, an opinion as to the effect of all of his currently service-connected disabilities on his employability has not been rendered.  The Board finds that the Veteran should be afforded the appropriate VA examination to determine whether he is unable to secure or maintain substantially gainful employment as a result of his service-connected disabilities.

VA outpatient treatment reports dated through May 2014 have been associated with the claims file.  It is unclear whether there are any current treatment records not associated with the claims file.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claim, an attempt to obtain those records should be made.  38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and determine whether there any additional VA treatment records regarding his service-connected disabilities dated since May 2014 or any private treatment records which are not associated with the claims file.  If any records are identified, obtain the pertinent treatment records identified by the Veteran. 

2.  Then, the Veteran should be afforded the appropriate examination to ascertain the impact of all of his service-connected disabilities on his employability.  The claims folder should be reviewed and that review should be indicated in the examination report.  The examiner must evaluate and discuss the effect of all of the Veteran's service-connected disabilities on his employability.  The examiner should opine as to whether the Veteran's service-connected disabilities, without consideration of his non-service-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  The rationale for any opinion must be provided.

3.  Then, readjudicate the issue on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


